
	
		II
		112th CONGRESS
		2d Session
		S. 3070
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on mixtures comprising
		  titanium dioxide and decyl(trimethoxy)silane.
	
	
		1.Mixtures comprising titanium
			 dioxide and decyl(trimethoxy)silane
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Mixtures comprising titanium dioxide (CAS No. 13463–67–7) and
						decyl(trimethoxy)silane (CAS No. 5575–48–4) (provided for in subheading
						3206.11.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
